On R&mwbd from, the Alabama Supreme Court

WELCH, Judge.
This Court’s judgment in Simnons v. State, 179 So.3d 244 (Ala.Crim.App.2014), *257in which we reversed Charles Marques Simmons’s conviction on the basis that the Lowndes Circuit Court did not have jurisdiction to hear Charles Simmons’s appeal from the Lowndes District Court has been reversed by the Alabama Supreme Court’s decision in Ex parte Simmons, 179 So.3d 249 (Ala.2014). Pursuant to the Supreme Court’s opinion, we now affirm the circuit court’s judgment..
AFFIRMED.
WINDOM, P.J., and KELLUM, BURKE, and JOINER, JJ., concur.